                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF MISSISSIPPI

                                          In Admiralty


ST Engineering Halter Marine &                   *   CIVIL ACTION NO: 1:19cv955 LG-RHW
Offshore, Inc., d/b/a Halter Marine &            *
Offshore                                         *
Plaintiff                                        *
                                                 *
VERSUS                                           *   JUDGE LOUIS GUIROLA, JR.
                                                 *
M/V RALPH E. BOUCHARD,                           *
apparel, appurtenances, etc., in rem             *
in rem; and                                      *
BOUCHARD TRANSPORTATION CO,                      *   MAGISTRATE ROBERT H.
INC.                                             *   WALKER


            ORDER DIRECTING THE ISSUANCE OF A WARRANT OF ARREST
                     AGAINST THE M/V RALPH E. BOUCHARD

        Pursuant to Rule C of the Supplemental Rules of Certain Admiralty and Maritime claims

of the Federal Rules of Civil Procedure, the Clerk is directed to issue a Warrant of Arrest against

the M/V RALPH E. BOUCHARD, its engines, tackle, apparel, equipment, appurtenances, etc., in

rem, and seize same.

        Boland Marine & Industrial, LLC shall defend, indemnify and hold harmless the U.S.

Marshal for any loss or damages associated with the arrest ordered herein.

        Gulfport, Mississippi on this 30th day of March 2020.




                                         /s/ Robert      H. Walker
                                         UNITED STATES MAGISTRATE JUDGE




8625273.1                                       1
